11-2999-cv
Robinson v. State of New York

                  UNITED STATES COURT OF APPEALS
                      FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT'S LOCAL RULE
32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A
PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH
THE NOTATION "SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 28th day of June, two thousand twelve.
PRESENT:
            RALPH K. WINTER,
            CHESTER J. STRAUB,
            DENNY CHIN,
                      Circuit Judges.

- - - - - - - - - - - - - - - - - - - - - - - - - -x

DAVID ROBINSON, JR.,
                                Plaintiff-Appellant,

                  -v.-                                            11-2999-cv

STATE OF NEW YORK, GEORGE ALEXANDER, Individually
and as Chairman, New York State Division of Parole,
MICHAEL FORK, Individually and as Bureau Chief, and
MS. BENJAMIN and MR. FERNANDEZ, Individually and
as Parole Officers,
                         Defendants-Appellees.*
- - - - - - - - - - - - - - - - - - - - - - - - - -x
FOR PLAINTIFF-APPELLANT:      David Robinson, Jr., pro se,
                              Rosedale, New York.

FOR DEFENDANTS-APPELLEES:           Andrew B. Ayers, Assistant
                                    Solicitor General, Nancy A.
                                    Spiegel, Senior Assistant Solicitor
                                    General, Barbara D. Underwood,
                                    Solicitor General, for Eric T.
                                    Schneiderman, Attorney General of
                                    the State of New York, Albany, New
                                    York.

      *
          The Clerk of Court is directed to amend the official
caption as shown above.
          Appeal from a judgment of the United States District

Court for the Northern District of New York (Sharpe, J.).     UPON

DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED

that the judgment of the district court is AFFIRMED in part and

VACATED in part and the case is REMANDED for further proceedings.

          Plaintiff-appellant David Robinson, Jr., proceeding pro

se, appeals the district court's dismissal of his complaint

against defendants-appellees New York State and various personnel

of the Division of Parole (the "State").   The district court

issued a memorandum decision and order, dated March 26, 2010,

granting in part and denying in part the State's motion for

judgment on the pleadings and denying Robinson's motion for

summary judgment.   On June 22, 2011, the district court issued a

second memorandum decision and order, granting the State's motion

for summary judgment dismissing Robinson's remaining claims.

Judgment was entered the same day.1




     1
          Although the judgment referred only to the district
court's June 22, 2011 decision and Robinson likewise referred in
his notice of appeal only to the June 22, 2011 decision (without
referring to the March 26, 2010 decision), we liberally construe
Robinson's notice of appeal to seek review of both district court
decisions, as the notice "appeals the dismissal of his complaint
and all its claims in its entirety." Notice of Appeal, Robinson
v. New York, No. 09-cv-455(GLS)(RFT) (N.D.N.Y. July 22, 2011),
ECF No. 68; see also Sahu v. Union Carbide Corp., 548 F.3d 59, 65
(2d Cir. 2008) ("[W]e construe notices of appeal liberally,
taking the parties' intentions into account." (citation and
internal quotation marks omitted)); Brownell v. Krom, 446 F.3d
305, 310 (2d Cir. 2006) (liberally construing pro se
submissions).

                                -2-
            We assume the parties' familiarity with the underlying

facts, the procedural history of the case, and the issues on

appeal.

            We review a district court's grant of judgment on the

pleadings under Federal Rule of Civil Procedure 12(c) de novo.

Doyle v. Am. Home Prods. Corp., 583 F.3d 167, 170-71 (2d Cir.

2009).    We review a district court's grant of summary judgment de

novo.    Wilson v. Nw. Mut. Ins. Co., 625 F.3d 54, 59-60 (2d Cir.

2010).

            We have conducted an independent review of the record.

With one exception discussed below, we affirm the district

court's judgment for substantially the reasons stated by the

district court in its March 26, 2010 and June 22, 2011

decisions.2
            With respect to Robinson's Fourteenth Amendment due

process and equal protection claims based on the imposition of a

special parole condition requiring Robinson to seek permission to

possess a driver's license and operate a motor vehicle, the

district court, in its June 22, 2011 memorandum decision and

order, found that the individual defendants were entitled to


     2
          Robinson fails to raise any argument as to (1) the
special condition requiring him to obtain permission before using
a computer with internet access and (2) the district court's
dismissal on sovereign immunity grounds of the claims for damages
against New York State and the individual defendants in their
official capacities. Accordingly, we consider these claims
abandoned. Cruz v. Gomez, 202 F.3d 593, 596 n.3 (2d Cir. 2000)
("When a litigant -- including a pro se litigant -- raises an
issue before the district court but does not raise it on appeal,
the issue is abandoned.").

                                 -3-
qualified immunity and dismissed the claims in their entirety.

We agree that as to Robinson's claims for damages, the individual

defendants were entitled to qualified immunity and thus we affirm

the district court's dismissal of the monetary claims.    See

Higazy v. Templeton, 505 F.3d 161, 169 (2d Cir. 2007) ("Qualified

immunity shields government officials from civil suits for

damages 'insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a

reasonable person would have known.'" (quoting Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982))); Luna v. Pico, 356 F.3d
481, 490 (2d Cir. 2004) ("[E]ven assuming a state official

violates a plaintiff's constitutional rights, the official is

protected nonetheless if he objectively and reasonably believed

that he was acting lawfully.").

          The district court erred, however, in dismissing

Robinson's due process and equal protection claims for equitable

relief on this basis.   Qualified immunity only bars monetary

damages -- it does not bar declaratory or injunctive relief,

Adler v. Pataki, 185 F.3d 35, 48 (2d Cir. 1999), which Robinson
also sought in connection with his constitutional claims, see

Compl. ¶ 14, Robinson v. New York, No. 09-cv-455(GLS)(RFT)

(N.D.N.Y. April 16, 2009), ECF No. 1.   While the district court

discussed the State's rationale in imposing the motor vehicle

condition on parolees, it did not rule on the merits of

Robinson's claims.   Therefore, we remand so that the district

court may consider the merits in the first instance.


                                  -4-
          We have considered Robinson's remaining arguments on

appeal and find them to be without merit.   Accordingly, the

judgment of the district court is hereby AFFIRMED in part and

VACATED in part and REMANDED for further proceedings.



                         FOR THE COURT:
                         CATHERINE O'HAGAN WOLFE, CLERK




                               -5-